[Cite as Good v. Adult Parole Auth. of Ohio, 2010-Ohio-861.]

                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




HOWARD E. GOOD

       Plaintiff

       v.

ADULT PAROLE AUTHORITY OF OHIO

       Defendant
       Case No. 2009-03835

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

DECISION




        {¶ 1} On November 19, 2009, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B).            On December 1, 2009, plaintiff filed a response.           On
December 14, 2009, defendant filed an affidavit in support of its motion. On January 7,
2010, plaintiff filed a “response” to the affidavit. On January 11, 2010, plaintiff filed an
additional response. The motion is now before the court on a non-oral hearing pursuant
to L.C.C.R. 4(D).
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} Plaintiff alleges that on April 2, 2008, September 12, 2008, and an
unspecified date in late September 2008, defendant “falsely arrested” and then confined
him in various holding facilities for alleged violations of his post-release control. Plaintiff
asserts that defendant had no authority to arrest and detain him inasmuch as the order
of post-release control was void. Defendant argues that it arrested plaintiff pursuant to
valid sentencing entries issued by the Butler County Court of Common Pleas and that it
promptly terminated plaintiff’s post-release control supervision, and released plaintiff
from custody when it received the appropriate entries from that court.
       {¶ 5} In support of its motion, defendant filed the affidavit of Melissa Adams.
Adams is the Chief of the Ohio Department of Rehabilitation and Correction’s Bureau of
Sentence Computation who reviews sentence computations as part of her duties. She
states in her affidavit:
       {¶ 6} “2.    I have personal knowledge and am competent to testify to the facts
contained in this Affidavit.
       {¶ 7} “3.    Pursuant to valid sentencing orders from the Butler County Common
Pleas Court, [plaintiff] was under post-release control supervision under Case Numbers
CR02-03-0429 and CR01-12-1764.
       {¶ 8} “4.    On or about August 26, 2009, the Butler County Common Pleas
Court issued an entry terminating [plaintiff’s] post-release control supervision in Case
No. CR02-03-0429.
       {¶ 9} “5.    However, because [plaintiff’s] post release control supervision was
only terminated in Case No. CR02-03-0429, defendant contacted the Butler County
Common Pleas Court to inquire about the status of his post-release control supervision
in Case No. CR01-12-1764.
       {¶ 10} “6.   On or about November 12, 2008, Butler County Common Pleas
Court issued an entry terminating [plaintiff’s] post-release control supervision in Case
No. CR01-12-1764.
       {¶ 11} “7.   Upon receiving the November 12, 2008 entry, [plaintiff’s] post-release
control supervision was terminated on or about November 17, 2008.
       {¶ 12} “8.   True and accurate copies of the indictment, plea of guilty and jury
waiver, judgment of conviction entry and August 26, 2008 entry in Butler County
Common Pleas No. CR02-03-0429 are attached to this Affidavit as Ex.1.
       {¶ 13} “9.   True and accurate copies of the indictment, plea of guilty and jury
waiver, judgment of conviction entry and November 12, 2008 entry in Butler County
Common Pleas No. CR01-12-1764 are attached to this Affidavit as Ex.2.”
       {¶ 14} The Tenth District Court of Appeals has held that “[t]he essence of the tort
of false arrest is the depriving of a person of his or her liberty without lawful justification.
Specifically, a plaintiff must show only that he or she was detained and that the
detention was unlawful.” Harvey v. Horn (1986), 33 Ohio App.3d 24, 27.
       {¶ 15} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and, 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.         However, “‘an action for false imprisonment cannot be
maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.’”
Bennett, supra, at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
       {¶ 16} The sentencing entries for Case Nos. CR02-03-0429 and CR01-12-1764
both state that plaintiff “is ordered to serve as part of this sentence any term of post
release control imposed by [the parole board], and any prison term for violation of that
post release control.” (Adams Affidavit Exhibits 1 and 2.)
       {¶ 17} In an entry dated November 12, 2008, the sentencing court stated that
“[the Adult Parole Authority of Ohio] may not impose post-release control on [the
defendant, Howard E. Good] in case numbers CR01 12 1764 and CR02 03 0429,” and
ordered defendant to “terminate post-release control and release [Mr. Good] from its
rules and regulations pertaining to post-release control.” (Adams Affidavit Exhibit 2.)
       {¶ 18} Based upon the allegations of plaintiff’s complaint, the uncontested
affidavit testimony of Adams, and the relevant sentencing entries attached thereto, the
only reasonable conclusion to draw is that defendant acted pursuant to its authority and
in accordance with valid orders of the sentencing court at all times relevant. Therefore,
defendant was lawfully privileged to arrest and confine plaintiff until it learned that such
privilege no longer existed. Williams v. Ohio Dept. of Rehab. & Corr., Franklin App. No.
09AP-77, 2009-Ohio-3958, ¶16. After defendant learned that plaintiff was no longer
subject to post-release control it terminated supervision of plaintiff. Accordingly, plaintiff
cannot prevail on his claims.
       {¶ 19} For the foregoing reasons, the court finds that there are no genuine issues
of material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment shall be granted and judgment
shall be rendered in favor of defendant.




                                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




HOWARD E. GOOD

      Plaintiff

      v.

ADULT PAROLE AUTHORITY OF OHIO
         Defendant
         Case No. 2009-03835

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




         A non-oral hearing was conducted in this case upon defendant’s motion for
summary judgment.                For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                                _____________________________________
                                                CLARK B. WEAVER SR.
                                                Judge

cc:


Amy S. Brown                                        Howard E. Good
Peter E. DeMarco                                    809 16th Avenue
Assistant Attorneys General                         Middletown, Ohio 45044
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

MR/cmd
Filed February 19, 2010
To S.C. reporter March 3, 2010